     Case 2:20-cv-01240-JAD-NJK Document 36 Filed 10/06/20 Page 1 of 5




 1
 2
 3
 4
 5
 6                                            UNITED STATES DISTRICT COURT
                                                   DISTRICT OF NEVADA
 7
 8                                                                   )         Case #2:20-cv-01240-JAD-NKJ
      Circus CircusL V, LP,                                          )
 9                                                                   )
                                                                     )         VERIFIED PETITION FOR
10                         Plaintiff( s),                                      PERMISSION TO PRACTICE
                                                                               IN THIS CASE ONLY BY
11               v s.                                                )         ATTORNEY NOT ADMITTED
                                                                     )         TO THE BAR OF THIS COURT
12    AIGSpecialty Insurance Company,                                )         AND DESIGNATION OF
                                                                     )         LOCAL COUNSEL
13                                                                   )
                           Defend ant(s).                            )
14                                                                             FILING FEE IS $250.00
15                                                                                [ECF Nos. 27, 30, 31]
16                                                 gi_n s ____, Pe titioner, respectfully representsto th e Court:
                __----,R_a c_ h_e _l.,,E�. _Hccuc-d=-  ..,.
                       (name of petitioner)
17
                 1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                      Hunton Andrews Kurth LLP
19                                                            (firm name)
20     with offices at____6_00_P e_ac_ _htree__ S_t_re_e....:t,_N....,·---,E....:
                                                                              .,_s u...,it"e_4 _1              _ __o_f_Am_e_ric_ _a_P_laza_ ___
                                                                                                00.,.. ....:,_Bank
                                                                                  ,...
                                                                   (street address)
21
                               Atlanta                                                  Ge orgia                               30308
22                             ( city)                                                   (state)                              (zip code)
23              (404) 888-4000                                           rhudgins@huntonak.co m
        (are acode+ telephone number)                                        (Email address)
24
                 2.        That Peti tioner has been retained personally or as a member of the law finn by
25
       ___C_ irc_u
               _ s_C.,....,ircu
                             - s...., .,..L,,V_L_P         _ i_ ____
                                               ,_ _P( _l_aint   ff)  to provide leg al representationin connection with
26                 [client(s)]

27     the above-entitled case now pending before this Court.
28                                                                                                                                    Rev. 5/16
     Case 2:20-cv-01240-JAD-NJK Document 36 Filed 10/06/20 Page 2 of 5




1             3.      That since       October 31, 2013       , Petitioner has been and presently is a
                                             (date)
2      member in good standing of the bar of the highest Court of the State of              Georgia
                                                                                            (state)
3      where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
4      from the clerk of the supreme court or highest admitting court of each state, territory, or insul ar
 5     possession of the United States in which the applicant has been admitted to practice law certifying
6      the applicant's membership therein is in good standing.
 7             4.     That Petitioner was admitted to practice before the following United States District
 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good
10     standing of the bars of said Coll[ls.
11                            Court                              Date Admitted             Bar Number
12                   Georgia Supreme Court                      October 3 I, 2013              123342

13                  Georgia Court of Appeals                      May 13, 2014                 123342

14      U.S. District Court, Northern District of Georgia      February 21, 2014              123342

15      U.S. District Court, Southern District of Georgia        April 14, 2016               123342

16              U.S. District Court, Virgin Islands            December 3, 2019                R2075

17             Supreme Court of the Virgin Islands                April 9, 2019                R2075

18
19
               5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
       None.
24
25
26
27
28                                                       2                                              Rev.5/16
     Case 2:20-cv-01240-JAD-NJK Document 36 Filed 10/06/20 Page 3 of 5




 I              6.      That Petitioner has never been denied admission to the State Bar of Nevada. (Give
2      particulars if ever denied admission):
3      !None.
4
5
6               7.      That Petitioner is a member of good standing in the following Bar Associations.
 7     State Bar of Georgia and Virgin Islands Bar Association
8
9
10              8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11     (formerly LR IA 10-2) during   the past three (3) years in the following matters: (State "none" ifno applications.)
12     Date of Application                  Cause                        Title of Court                 Was Application
                                                                       Administrative Body                Granted or
13                                                                       or Arbitrator                      Denied
14               None

15
16
17
18
19                        (If necessary, please attach a statement of additional applications)
20              9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21      State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22     extent as a member of the State Bar ofNevada.
23              10.     Petitioner agrees to comply with the standards of professional conduct required of
24     the members of the bar of this court.
25              11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to
26     practice in this jurisdiction and that the client has consented to such representation.
27
28                                                               3                                                Rev.5/16
 Case 2:20-cv-01240-JAD-NJK Document 36 Filed 10/06/20 Page 4 of 5




             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
2    FOR THE PURPOSES OF THIS CASE ONLY.
                                                             '----
3                                                                 �
                                                                 C          ..
4                                                                        pet1t10ner• s signature
                                                                                        . /
                 Georgia
     STATE OF ------"'---       )
5                               )
                             n
     COUNTY OF ___F_·t�Ilt_o___ )
6
 7                      l E_._H_u_d�g_in_s �· Petitioner, being f rst duly sworn, deposes ands
            _ R_a_c_h_e__
               _                          _
                                                                     i



 8   That d1e foregoing statements are true.
9
10   Subscribed and sworn to before me this
1I
     --=-J._Jl\c!__dayof__"'::,.( p_4(_1v-._'o(/--•
12
                            ::..,J.         --'--



13
                          tar; Pu    c or Clerk�
14
15
16                    DESIGNATION OF RESIDENTATTORNEY ADMITTED TO
17
                       THE BAR OF THIS COURT AND CONSENT THERETO.
             Pursuant to the requirements of the Local Rules of Practice for this Court. the Petitioner
18
                                                                                     e n e e rvI . F in c h
     believes it to be in the best interests of the client(s) to designate __-.:R..:c_ ..c.,;.____.:.. .:.. _ _ __-'
19                                                                           (name of local counsel)
     Attorney at !,aw, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                         8945 W. Russell Road I Suite 300

24
                                                      (street address)
                         Las Vegas                                        Nevada                         89148
25                        (city)                                          (state)                       (zip code)
26              702.363 .51 00                               rfinch@messner.com
      (area code+ telephone number)                             (Email address)
27
28                                                          4                                                 Rev. 5/16
     Case 2:20-cv-01240-JAD-NJK Document 36 Filed 10/06/20 Page 5 of 5




 I     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
2      agreement and authorization for the designated resident admitted counsel to sign stipulations
3      binding on all of us.
4
5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
6
7             The undersigned party(ies) appoint(s) ___--,-__Re_ n-a ,ee_ _M.-. _F_in_c,,h_____ as
                                                                   (name oflocal counsel)
 8     his/her/their Designated Resident Nevada Counsel in this case.
9
10
II
12
13
                                             (party's signature)
14
15
                                             (type or print party name, title)
16
17                               CONSENT OF DESIGNEE
               The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19
20                                           Designated Resident Nevada Counsel's signature
21                                           13118                           rfinch@messner.com
                                             Bar number                      Email address
22
                                                       Order
23
           IT IS HEREBY ORDERED that the amended Motion/Verified Petition for Permission
24
   to Practice [ECF Nos. 30, 31 (corrected)] is APPROVED. The original Motion/Verified
25 Petition for Permission to Practice [ECF No. 27] is DENIED as moot.
26                                                                        _______________________________
                                                                          U.S. District Judge Jennifer A. Dorsey
27
                                                                          Dated: October 6, 2020
28                                                       5                                          Rev. 5/16
